Guerry, J.
“Upon the death of a person intestate, choses in action in his favor pass.to his administrator; and his heirs at law can take no more than an equitable interest therein, except through the intermediation of the administrator. The heirs, although all of them are sui juris and of full age, can not maintain an action at law upon a chose in action in favor of the intestate, notwithstanding there is no administrator and all debts due by the intestate have been paid.” Hill v. Maffett, 3 Ga. App. 89 (59 S. E. 325). R. D. Moore and Mrs. Lucy I. Moore obtained a judgment against Orrin Roberts. J. H. Felker, attorney of record, made affidavit for the purpose of obtaining summons of garnishment, making Mrs. Lucy I. Moore and the heirs of R. D. Moore, all of whom were sui juris, parties plaintiff. Before the service of the summons of garnishment, Mrs. Lucy I. Moore died, leaving only the heirs of R. D. Moore parties. Under the ruling quoted above, the heirs had no right to maintain a garnishment on the judgment of their intestate, but that right vested in the administrator. The judge did not err in dismissing the traverse and in discharging the garnishee.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.